Citation Nr: 0108707	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for, in pertinent part, 
service connection for defective hearing in the left ear and 
for tinnitus.  When this case was previously before the Board 
in July 2000, it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

In a decision in July 2000, the Board concluded that the 
veteran's claim for service connection for a low back 
disability was not well grounded.  Accordingly, the claim was 
denied.  Pursuant to Veterans Claims Assistance Act, this 
claim is referred to the RO for appropriate action.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(APPROPRIATE SUBSECTIONS & PARAGRAPHS), 114 Stat. 2096, 
2099-2100 (2000).


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings concerning a hearing loss in the left ear or 
tinnitus.

2. A hearing loss in the left ear was first demonstrated many 
years after service, and there is no competent medical 
evidence showing that it is related to service.

3. Tinnitus was first documented many years after service, 
and there is no clinical evidence linking it to service.







CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107);.38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

An audiometric test on the entrance examination in September 
1975 revealed that the hearing threshold levels in decibels 
in the left ear were 10, 0, 0, 5 and 25 at 500, 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  An audiometric test on 
a separation examination in July 1978 disclosed that the 
hearing threshold levels in decibels in the left ear were 15, 
10, 5, 5 and 15 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  Another separation examination was conducted 
the next month, and an audiometric test showed that the 
hearing threshold levels in decibels in the left ear were 10, 
10, 15, 15 and 20 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

The veteran's discharge certificate reveals that his military 
occupational specialty was "cannon."  

An audiometric test dated October 27, 1995 is of record.  The 
hearing threshold levels in decibels in the left ear were 15, 
5, 10, 5 and 40 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in May 1998.  He did not report 
that he had received any treatment following his discharge 
from service.

By letter dated July 1998, the RO informed the veteran that 
it was processing his claim for compensation benefits.  The 
letter indicated that the RO had requested the veteran's 
service medical records.  This letter was also sent to the 
veteran's representative.

Another letter dated July 1998 was sent by the RO to the 
veteran.  This letter notified the veteran that he should 
submit evidence showing that his claimed disabilities had 
been treated since his discharge from service.  He was told 
that the best type of evidence would be statements from 
doctors who had treated him since service, and that the 
statements should show the dates of treatment, findings and 
diagnoses.  

The veteran's service medical records were received in August 
1998.  It was noted that all available requested records had 
been forwarded.

By letter dated October 1998, the veteran was provided with 
notice of the denial of his claim.  A copy of the rating 
decision was sent to him.  The rating action indicated that 
the veteran needed to provide evidence that the claimed 
conditions were incurred in or aggravated by service.  A copy 
of this letter was sent to the veteran's representative.

The veteran was afforded an audiological examination by the 
Department of Veterans Affairs (VA) in June 1999.  The 
examiner noted that he reviewed the claims folder and that 
hearing tests therein all showed the veteran's hearing to be 
within normal limits.  The veteran related that he was 
exposed to excessive noise in service from various weapons, 
diesel motors and helicopters.  He noted that hearing 
protection was worn most of the time, but occasionally there 
was not enough time to make sure that hearing protection was 
in place.  The veteran reported periodic bilateral tinnitus 
that occurred several times per day and lasted anywhere from 
two to five minutes.  He stated that the onset of tinnitus 
was approximately fifteen years earlier.  He indicated that 
he had been exposed to excessive noise from construction and 
hunting.  He added that hearing protection was used 
occasionally during construction work.  The veteran denied 
ear pathology.  

An audiometric examination revealed that the hearing 
threshold levels in decibels in the left ear were 20, 15, 10, 
10 and 45 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The diagnosis was moderate high frequency 
hearing loss in the left ear.  Periodic tinnitus was also 
noted.  The examiner commented that the veteran's extensive 
noise history was most likely the cause of his sensorineural 
hearing loss and tinnitus.  

In a statement received in July 1999, the veteran's wife 
related that when she and the veteran were first married, the 
television was at a normal level, but that now he had to make 
it louder in order for him to hear it.  She reported that she 
told him that he needs a hearing aid.

In a letter dated July 2000, the RO advised the veteran that 
the Board had requested that he furnish the names, addresses 
and dates of treatment for all medical providers who had 
treated him for hearing loss in the left ear and for tinnitus 
since his separation from service.  He was sent VA Form 21-
4142, Authorization for Release of Information.  A copy of 
this letter was also sent to the veteran's representative.

Later that month, the veteran furnished VA Form 21-4142 and 
listed the name of a private physician.  He indicated that he 
had been treated by T.G., M.D. in October 1995.  He also 
submitted a statement from Dr. G. that indicated that the 
veteran had a mild high frequency hearing loss.

Following the Board's remand in July 2000, the RO wrote the 
veteran a letter in which it requested that he provide 
information concerning any treatment he had received since 
service for a hearing loss in the left ear or for tinnitus.  

The veteran responded later that month and reported that he 
had been treated on October 27, 1995 by a private physician.  
Still later in July 2000, the veteran submitted a report from 
the private physician indicating that his recent physical 
examination had been normal, except for, in part, a mild high 
frequency hearing loss.

The veteran was afforded an audiometric examination by the VA 
in August 2000.  He reported periodic bilateral tinnitus that 
"comes and goes all day long."  He stated that the tinnitus 
could last for a couple of hours before it went away, and 
then it would come back.  He added that he had experienced 
tinnitus for at least fifteen years.  The veteran noted that 
he was around excessive noise in the shop he owned and when 
hunting.  He related that he used hearing protection.  An 
audiometric test showed that the hearing threshold levels in 
decibels in the left ear were 15, 10, 10, 15 and 45 at 500, 
1000, 2,000, 3,000 and 4,000 Hertz, respectively.  The 
diagnosis was that the veteran had a moderate, high frequency 
hearing loss bilaterally, and periodic tinnitus, bilaterally.  
The examiner commented that documentation in the veteran's 
claims folder did not support the claim of tinnitus having an 
onset in service.  It was noted that the veteran was exposed 
to excessive noise after service and that this could have 
been the cause of the tin.  In addition, the veteran's claim 
for hearing loss in the left ear was not documented while the 
veteran was in service.  It was less likely than not that the 
veteran's tinnitus and left ear hearing loss were caused from 
excessive noise in service.  

Analysis 

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The VA has met its duty to assist in the veteran's case.  The 
RO advised the veteran on several occasions of the evidence 
required to support his claim.  In this regard, the Board 
point outs that the RO sent the veteran a copy of the August 
1998 rating action that denied his claim.  This informed him 
that he had to submit evidence showing that the conditions 
for which he claimed service connection were incurred in or 
aggravated by service.  VA has made efforts to obtain the 
evidence that the veteran has alleged would assist in his 
claims.  In his claim received in May 1998, the veteran did 
not report that he had received any treatment following 
service.  The RO has obtained the service medical records and 
they appear to be complete.  In July 2000, the RO wrote the 
veteran and his representative and asked that he provide 
information concerning all treatment he had received for 
hearing loss and tinnitus following service.  The veteran 
responded and noted treatment from T.G., M.D.  It does not 
appear that there are any other records, either VA or private 
medical records, that have not already been associated with 
the claims folder.  As set forth above, the veteran referred 
to treatment from Dr. G., and the RO has already obtained the 
relevant records.  The veteran has not alleged that there are 
any additional medical records related to his service-
connected disabilities that VA has not already obtained.  In 
addition, the veteran has been afforded a recent VA 
examination that included an opinion concerning the etiology 
of the veteran's hearing loss in his left ear and tinnitus.  

Accordingly, the Board finds that the RO has complied with 
the new law by making all reasonable efforts to notify and to 
assist the veteran in obtaining relevant evidence that might 
substantiate his claims.  Hence, no further assistance to the 
veteran is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98, 
2098-99 (2000) (to be codified at as amended at 38 U.S.C. 
§§ 5103A, 5107).

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims, 
citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), 
stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that the 
Court has held the above regulation, although prohibiting an 
award of service connection where audiometric test scores are 
within established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
In Hensley, the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  Id. 
at 157 (citing Current Medical Diagnosis & Treatment 110-11 
(Stephen A. Schroeder et. al eds., 1988)).

A review of the record establishes that the veteran's hearing 
acuity was within normal limits during service.  The 
audiometric tests conducted shortly before his separation 
from service both demonstrated normal hearing.  Similarly, 
there is no indication in the service medical records of 
tinnitus.  The fact remains that the initial clinical 
evidence of a hearing loss was on the October 1995 private 
audiometric report.  The Board acknowledges that it was 
concluded following the VA examination in June 1999 that the 
veteran's hearing loss and tinnitus were due to noise 
exposure.  It is significant to point out, however, that the 
examiner did not attribute the hearing loss or tinnitus to 
noise exposure during service.  

Indeed, the Board notes that this case was remanded in order 
to obtain an opinion concerning the onset of the veteran's 
hearing loss and tinnitus.  Following the August 2000 VA 
examination, the examiner specifically opined that it was 
less likely than not that the veteran's hearing loss in his 
left ear and tinnitus were caused by excessive noise in 
service.  Thus, in the absence of objective evidence linking 
the left ear hearing loss and tinnitus, both of which were 
initially manifested many years after service, to the 
veteran's period of service, service connection must be 
denied.  The clinical findings on examination are of greater 
probative value than the veteran's statements regarding the 
onset of his hearing loss and tinnitus.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for service connection for hearing loss in the left ear 
and for tinnitus.



ORDER

Service connection for hearing loss in the left ear and for 
tinnitus is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

